Citation Nr: 1034056	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
glenohumeral and acromioclavicular degenerative joint disease, 
claimed as left shoulder bursitis.  

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right ankle and foot.  

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right hip.  

4.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left hip.  

5.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

6.  Entitlement to an initial rating in excess of 10 percent 
prior to April 16, 2009, and in excess of 30 percent thereafter, 
for degenerative joint disease of the left knee.  

7.  Entitlement to an initial rating in excess of 10 percent 
prior to January 16, 2010, and in excess of 20 percent thereafter 
for spondylosis with degenerative disc disease of the lumbosacral 
spine.  

8.  Entitlement to a compensable initial rating for sternum 
tenderness, costochondritis, and/or Tietze's syndrome.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial rating for 
spondylosis with degenerative disc disease of the lumbosacral 
spine is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's glenohumeral and acromioclavicular degenerative 
joint disease of the left shoulder joint is characterized by an 
ability to raise his left (minor) arm to approximately shoulder 
height.  

2.  The Veteran's degenerative joint disease of the right ankle 
is characterized by marked limitation of motion.  

3.  The Veteran's degenerative joint disease of the right hip is 
characterized by flexion to 90 degrees and abduction to 30 
degrees prior to April 16, 2009, and flexion to 60 degrees and 
abduction to 10 degrees or less thereafter.  

4.  The Veteran's degenerative joint disease of the left hip is 
characterized by flexion to 90 degrees and abduction to 30 
degrees prior to April 16, 2009, and flexion to 60 degrees and 
abduction to 10 degrees or less thereafter.  

5.  The Veteran's degenerative joint disease of the right knee is 
characterized by flexion to 140 degrees and extension to 0 
degrees prior to April 16, 2009, and flexion to 105 degrees and 
extension to 20 degrees thereafter.  

6.  The Veteran's degenerative joint disease of the left knee is 
characterized by flexion to 140 degrees and extension to 0 
degrees prior to April 16, 2009, and flexion to 110 degrees and 
extension to 20 degrees thereafter.  

7.  The Veteran's sternum tenderness, costochondritis, and/or 
Tietze's syndrome are characterized by tenderness of the sternum.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in 
excess of 20 percent for glenohumeral and acromioclavicular 
degenerative joint disease of the left shoulder, claimed as 
bursitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2009).

2.  The criteria have not been met for an initial rating in 
excess of 20 percent for degenerative joint disease of the right 
ankle and foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria have been met for an initial rating of 20 
percent, effective April 16, 2009, for degenerative joint disease 
of the right hip.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2009).

4.  The criteria have been met for an initial rating of 20 
percent, effective April 16, 2009, for degenerative joint disease 
of the left hip.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2009).

5.  The criteria have been met for an initial rating of 30 
percent, effective April 16, 2009, for degenerative joint disease 
of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2009).

6.  The criteria have not been met for an initial rating in 
excess of 10 percent prior to April 16, 2009, and in excess of 30 
percent thereafter, for degenerative joint disease of the left 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2009).

7.  The criteria have not been met for a compensable initial 
rating for sternum tenderness, costochondritis, and/or Tietze's 
syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 
Diagnostic Code 5321 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In October 2003, December 
2003, February 2004, and April 2004 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Furthermore, as the claims 
for increased initial ratings for the Veteran's service-connected 
disabilities are downstream issues from that of service 
connection, he bears the burden of demonstrating prejudice 
resulting from defective VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

The Board notes next that, in the present case, initial notice 
was issued prior to the April 2004 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examinations on several 
occasions, most recently in January 2010.  The Board notes that 
the VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disabilities on appeal and are adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, where a musculoskeletal 
disability is evaluated at the highest rating available based 
upon limitation of motion, further DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

A.  Left shoulder

The Veteran's left shoulder disability is rated as 20 percent 
disabling under Diagnostic Code 5201, for limitation of motion of 
the arm.  This Code provides a 20 percent disability rating for 
limitation of motion of the minor upper extremity to shoulder 
level, or to a point midway between the side and shoulder level.  
Limitation of motion to 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  
Because the Veteran is right-handed, the criteria for limitation 
of motion of his minor (left) upper extremity will be used.  

The Veteran sought private medical treatment in January 2000 for 
left shoulder pain and tingling in the fingers.  Left shoulder 
bursitis was suspected.  A January 2000 private X-ray of the 
Veteran's left shoulder confirmed degenerative changes of the 
acromioclavicular joint, without evidence of fracture or 
dislocation.  

A VA orthopedic examination of the Veteran's left shoulder was 
afforded him in April 2009.  He reported a history of left 
shoulder pain following a motor vehicle accident during military 
service, with chronic pain ever since.  He also reported locking 
and stiffness of the left shoulder, but denied instability or 
swelling.  On objective examination the Veteran had flexion to 
135 degrees with pain beginning at 90 degrees.  After three 
repetitive motions, his flexion was reduced to 90 degrees.  
Extension was to 50 degrees, with pain at 45 degrees, and 
extension limited to 45 degrees after three repetitive motions.  
Abduction was to 105 degrees, with pain at 95 degrees, and to 105 
degrees after use.  External rotation was to 60 degrees with pain 
at 50 degrees and to 45 degrees with use.  Internal rotation was 
to 75 degrees, with pain at 60 degrees, and to 60 degrees with 
use.  An X-ray of the left shoulder indicated mild glenohumeral 
spurring and degenerative joint disease.  

Most recently, the Veteran was afforded a VA examination in 
January 2010.  Left shoulder pain, stiffness, and weakness were 
reported, without giving way or incoordination.  On objective 
examination, the Veteran's left shoulder displayed tenderness, 
crepitus, and guarding of movement.  Range of motion testing 
displayed flexion to 120 degrees, abduction to 100 degrees, 
internal rotation to 55 degrees, and external rotation to 65 
degrees.  With use, abduction decreased to 90 degrees and 
internal rotation decreased to 45 degrees.  X-rays confirmed 
severe arthropathy of the left shoulder.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of an 
initial rating in excess of 20 percent for his left shoulder 
disability.  According to the April 2009 and January 2010 VA 
examination reports, the Veteran has both flexion and abduction 
of the left shoulder which allows raising of the left arm to 
approximately shoulder level; thus, because the Veteran's left 
arm motion exceeds that of 25 degrees from his side, a 30 percent 
rating under Diagnostic Code 5201 is not warranted.  Although the 
Veteran reports additional impairment due to such factors as 
pain, pain on use, fatigability, and weakness, no examiner has 
expressed such impairment in terms of additional limitation of 
motion which would reduce his left arm mobility to 25 degrees 
from his side; thus, an increased rating based on these factors 
is not warranted.  See DeLuca, 8 Vet. App. at 202.  Next, 
evaluation of the Veteran's shoulder disability under other 
criteria for the shoulder joint would not result in an increased 
rating, as he does not display ankylosis of the shoulder joint or 
fibrous union of the humerus, as would warrant an increased 
rating.  Finally, insomuch as the Veteran's left shoulder 
disability has demonstrated an essentially similar degrees of 
impairment during the pendency of this appeal, a staged rating is 
not warranted at the present time.  See Fenderson, 12 Vet. 
App. at 119.  At no time during the pendency of this appeal did 
the Veteran's left shoulder disability more closely approximate 
the criteria for a higher rating.  

In conclusion, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the Veteran's 
degenerative joint disease of the left shoulder.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  Right ankle and foot

The Veteran's degenerative joint disease of the right ankle and 
foot is rated as 20 percent disabling under Diagnostic Codes 
5010-5271.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010, for arthritis due 
to trauma, in turn makes reference to Diagnostic Code 5003, for 
degenerative arthritis.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Diagnostic Code 5271 governs evaluations for limitation of motion 
of the ankle.  It provides a 20 percent rating for limitation of 
motion of the ankle.  This rating represents the maximum 
schedular rating under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  

Upon receipt of his July 2003 claim, the Veteran was afforded a 
VA orthopedic examination in October 2003.  He reported his 
involvement in a serious motor vehicle accident during military 
service in 1954, resulting in multiple orthopedic injuries.  
Concerning his right ankle, the Veteran reported some pain, 
morning stiffness, and numbness in the toes, but denied 
instability or any history of surgery or casting of the foot or 
ankle.  On objective evaluation, the right ankle was without 
warmth, swelling, or erythema.  Crepitus was also absent.  
Dorsiflexion was to 20 degrees, and plantar flexion was to 40 
degrees.  Inversion and eversion were within normal limits, and 
no ligamentous instability was observed.  X-rays of the right 
ankle confirmed overgrowth and probable fusion in the 
interosseous ligament region, suggestive of an old healed 
fracture.  Mild to moderate osteoarthritis was also present in 
the right ankle.  

The Veteran was seen by VA on an outpatient basis in January 2009 
for pain of multiple joints, including the right ankle.  He 
described his pain as longstanding, and stated he used ibuprofen 
for it.  

Another VA orthopedic examination was afforded the Veteran in 
April 2009.  He again reported chronic right ankle pain since 
military service.  He also experienced locking, stiffness, and 
swelling.  He denied instability, however.  On physical 
examination the Veteran walked with a limp, but did not require 
an assistance device.  No tenderness, instability, or swelling 
was observed with the right ankle.  Ligament stress tests were 
negative.  Dorsiflexion was to 5 degrees, with pain at 3 degrees, 
and was to 10 degrees after use.  Plantar flexion was to 25 
degrees, with pain at 20 degrees.  X-rays confirmed post-
traumatic bony changes of the right ankle, and bony fusion 
between the fibula and tibia.  

Most recently, the Veteran was afforded a VA examination in 
January 2010.  He claimed pain, stiffness, giving way, 
instability, and weakness of the right ankle.  On objective 
examination, his right ankle displayed bony joint enlargement, 
crepitus, deformity, edema, and abnormal motion.  His gait was 
characterized as unsteady and debilitated, with a very flexed 
posture.  The Veteran, however, was able to walk without the use 
of assistance devices.  Range of motion testing indicated 
dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  
Joint ankylosis, however, was not present.  The right ankle was 
without instability or tendon abnormality.  Degenerative joint 
disease of the right ankle was confirmed.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 20 percent for the Veteran's degenerative joint 
disease of the right ankle.  As noted above, the Veteran has 
already been awarded the maximum schedular rating for limitation 
of motion of the ankle under Diagnostic Code 5271.  Because the 
Veteran has already been awarded the maximum schedular rating for 
limitation of motion, additional DeLuca analysis is not required.  
Additionally, evaluation of the Veteran's disability under other 
rating criteria for ankle disabilities would not result in a 
higher initial rating.  The range of motion finding noted above 
reflects no ankylosis, as would warrant a higher rating under 
Diagnostic Code 5270.  The remainder of the schedular criteria 
for ankle disabilities does not provide a schedular rating in 
excess of 20 percent.  The Board notes that the Veteran and his 
representative have argued that the schedular criteria are 
inadequate for evaluation of the disability at issue.  
Entitlement to an extraschedular rating will be discussed below.  
Finally, insomuch as the Veteran's right ankle disability has 
demonstrated an essentially similar degrees of impairment during 
the pendency of this appeal, a staged rating is not warranted at 
the present time.  See Fenderson, 12 Vet. App. at 119.  At no 
time during the course of this appeal did the Veteran's right 
ankle disability more closely approximate the criteria for an 
increased rating.  

In conclusion, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the Veteran's 
degenerative joint disease of the right ankle and foot.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C.  Right hip

The Veteran's degenerative joint disease of the right hip is 
currently rated as 10 percent disabling under Diagnostic Codes 
5010-5252.  As noted above, Diagnostic Code 5010 refers to 
traumatic arthritis, and in turn makes reference to Diagnostic 
Code 5003, for degenerative arthritis.  Diagnostic Code 5252 
governs limitation of flexion of the thigh.  This Code provides a 
10 percent rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, a 30 percent rating for 
flexion limited to 20 degrees, and a 40 percent rating for 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2009).  

Upon receipt of his July 2003 claim, the Veteran was afforded a 
VA orthopedic examination in October 2003.  He reported his 
involvement in a serious motor vehicle accident during military 
service in 1954, resulting in multiple orthopedic injuries.  The 
Veteran reported chronic pain, worsening recently, in his left 
hip since the accident, but none in his right.  He denied any 
history of hip surgery or cortisone shots.  On objective 
evaluation, the Veteran had hip flexion to 90 degrees, external 
rotation to 45 degrees, and abduction to 30 degrees, all 
bilaterally.  Pain was reported in both hips, resulting in 
approximately 15 degrees of additional limitation of flexion, 
according to the examiner.  X-rays of the hips confirmed severe 
arthropathy on the left and moderate on the right, likely not 
osteoarthritis.  

An October 2007 CT scan of the Veteran's torso confirmed 
significant degenerative changes of the bilateral hip joints.  
The Veteran was seen by VA on an outpatient basis in January 2009 
for pain of multiple joints, including both hips.  He described 
his pain as longstanding, and stated he used ibuprofen for it.  

Another VA orthopedic examination was afforded the Veteran in 
April 2009.  He reported ongoing pain in both hips, along with 
locking, stiffness, and swelling; however, he denied instability.  
Pain was worse on the left than the right.  He used medication 
for his bilateral hip pain.  On physical examination the Veteran 
walked with a limp, but did not require an assistance device.  
Range of motion testing indicated flexion to 70 degrees on the 
right, with pain at 70 degrees, and flexion to 65 degrees after 
use.  On the left, flexion was to 75 degrees with pain at 55 
degrees, and flexion to 60 degrees after use.  Extension was 
reduced 25 degrees bilaterally, with pain reported at the end of 
extension.  The Veteran could not lie flat in a supine position.  
Abduction was to 18 degrees on the right, with pain at 12 degrees 
and abduction to 5 degrees after use.  Abduction was to 18 
degrees on the left, with pain at 15 degrees and abduction to 5 
degrees after use.  Adduction was to 6 degrees on the right, with 
pain at 4 degrees, and adduction to 5 degrees with use.  
Adduction was to 8 degrees on the left, with pain at 5 degrees 
and abduction to 8 degrees after use.  External rotation was to 
15 degrees bilaterally, with pain, and was 20 degrees after use 
on the right and 10 degrees on the left.  On internal rotation, 
the Veteran lacked 12 degrees from neutral on the right, and 5 
degrees from neutral on the left, both with pain.  X-rays of the 
hips were negative for fracture, but confirmed severe 
degenerative changes bilaterally.  

Most recently, the Veteran was afforded a VA orthopedic 
examination of his hips in January 2010.  He reported progressive 
pain and limitation of motion of the hips following his in-
service motor vehicle accident.  Current symptoms included pain, 
weakness, deformity, and stiffness of the hips.  The Veteran 
denied, however, instability, giving way, or incoordination of 
the hip joints.  On objective evaluation, the examiner observed 
deformity, malalignment, abnormal motion, and guarding of motion 
of the right hip.  Deformity, bony joint enlargement, 
malalignment, crepitus, abnormal motion, and guarding of motion 
were also present in the left hip.  The Veteran's gait was 
characterized as unsteady and debilitated, with a very flexed 
posture.  Range of motion testing of the right hip indicated 
flexion to 60 degrees, extension to 30 degrees, and abduction to 
10 degrees.  On the left, the Veteran had flexion to 60 degrees, 
extension to 30 degrees, and abduction to 10 degrees.  Pain was 
reported with range of motion of both hips; however, no 
additional limitation of motion was noted, based on pain, pain on 
use, incoordination, fatigability, or weakness with repetitive 
use.  X-rays of the hip joints confirmed severe degenerative 
joint disease, with severe hip flexion contractures, bilaterally.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent for the Veteran's degenerative joint 
disease of the right hip prior to April 16, 2009.  Considering 
first the diagnostic criteria for limitation of flexion or 
abduction of the right hip joint, the Veteran has not displayed 
limitation of either plane of motion which would support a 
disability rating in excess of 10 percent during this time 
period.  According to the October 2003 VA examination report, he 
had flexion to 90 degrees and abduction to 30 degrees.  Neither 
finding supports an initial rating in excess of the 10 percent 
assigned for this time period.  In so deciding, the Board has 
considered whether separate ratings are warranted for limitation 
of both flexion and abduction of the hip, pursuant to VAOPGCPREC 
9-2004.  In the present case, however, the Veteran's flexion of 
the right hip has not been found to be 45 degrees or less at any 
time during the pendency of this appeal, as would warrant a 
compensable rating under Diagnostic Code 5252.  Thus, a separate 
compensable rating under this Code is not warranted.  

The Board does find, however, that a rating of 20 percent 
effective April 16, 2009, is warranted under Diagnostic Code 
5253, for impairment of the thigh.  This Code provides a maximum 
schedular rating of 20 percent for limitation of abduction to 10 
degrees.  According to the April 2009 VA examination report, the 
Veteran had limitation of abduction of the right hip to 5 degrees 
after use.  Such a finding was further confirmed on VA 
examination in January 2010, when abduction was restricted to 10 
degrees.  Based on these examination results, an initial rating 
of 20 percent is warranted for the Veteran's degenerative joint 
disease of the right hip from the date of that examination.  

The preponderance of the evidence is against an initial rating in 
excess of 20 percent for this disability.  A 20 percent 
evaluation is the maximum schedular rating under Diagnostic Code 
5253.  Furthermore, at no time during the pendency of this appeal 
has the Veteran demonstrated flexion limited to 45 degrees, as 
would warrant a separate compensable rating under Diagnostic Code 
5252.  The Veteran also does not display ankylosis of the right 
hip, flail joint of the hip, or malunion of the femur as might 
otherwise provide an initial rating in excess of 20 percent after 
April 16, 2009, and in excess of 10 percent prior to that date.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-55 (2009).  The Veteran 
reports additional impairment due to such factors as pain, pain 
on use, fatigability, and weakness, no examiner has expressed 
such impairment in terms of additional limitation of motion which 
would further reduce his right hip range of motion; thus, an 
increased rating based on these factors is not warranted.  See 
DeLuca, 8 Vet. App. at 202.  Finally, insomuch as the Veteran's 
right hip disability has demonstrated an essentially similar 
degrees of impairment during the pendency of this appeal, a 
staged rating in excess of that already assigned is not warranted 
at the present time.  See Fenderson, 12 Vet. App. at 119.

In conclusion, the evidence of record supports the award of a 20 
percent staged disability rating effective April 16, 2009, for 
degenerative joint disease of the right hip.  As a preponderance 
of the evidence is against the award of an initial rating in 
excess of 20 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

D.  Left hip

The Veteran's degenerative joint disease of the left hip is 
currently rated as 10 percent disabling under Diagnostic Codes 
5010-5252.  As noted above, Diagnostic Code 5010 refers to 
traumatic arthritis, and in turn makes reference to Diagnostic 
Code 5003, for degenerative arthritis.  Diagnostic Code 5252, as 
noted above, governs limitation of flexion of the thigh.  As also 
noted above, the Veteran has been afforded multiple VA 
examinations of his hips, and those findings have already been 
discussed in detail within this decision.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent for the Veteran's degenerative joint 
disease of the left hip prior to April 16, 2009.  Considering 
first the diagnostic criteria for limitation of flexion or 
abduction of the left hip joint, the Veteran has not displayed 
limitation of either plane which would support a disability 
rating in excess of 10 percent during this time period.  
According to the October 2003 VA examination report, he had 
flexion to 90 degrees and abduction to 30 degrees.  Neither 
finding supports an initial rating in excess of the 10 percent 
assigned for this time period.  In so deciding, the Board has 
considered whether separate ratings are warranted for limitation 
of both flexion and abduction of the hip, pursuant to VAOPGCPREC 
9-2004.  In the present case, however, the Veteran's flexion of 
the left hip has not been found to be 45 degrees or less at any 
time during the pendency of this appeal, as would warrant a 
compensable rating under Diagnostic Code 5252.  Thus, a separate 
compensable rating under this Code is not warranted.  

The Board does find, however, that an increased initial rating, 
to 20 percent effective April 16, 2009, is warranted under 
Diagnostic Code 5253, for impairment of the thigh.  This Code 
provides a maximum schedular rating of 20 percent for limitation 
of abduction to 10 degrees.  According to the April 2009 VA 
examination report, the Veteran had limitation of abduction of 
the left hip to 5 degrees after use.  Such a finding was further 
confirmed on VA examination in January 2010, when abduction was 
restricted to 10 degrees.  Based on these examination results, an 
initial rating of 20 percent is warranted for the Veteran's 
degenerative joint disease of the left hip from the date of that 
examination.  

The preponderance of the evidence is against an initial rating in 
excess of 20 percent for this disability.  A 20 percent 
evaluation is the maximum schedular rating under Diagnostic Code 
5253.  Furthermore, at no time during the pendency of this appeal 
has the Veteran demonstrated flexion limited to 45 degrees, as 
would warrant a separate compensable rating under Diagnostic Code 
5252.  The Veteran also does not display ankylosis of the left 
hip, flail joint of the hip, or malunion of the femur as might 
otherwise provide an initial rating in excess of 20 percent after 
April 16, 2009, and in excess of 10 percent prior to that date.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-55 (2009).  Although the 
Veteran reports additional impairment due to such factors as 
pain, pain on use, fatigability, and weakness, no examiner has 
expressed such impairment in terms of additional limitation of 
motion which would further reduce his left hip range of motion; 
thus, an increased rating based on these factors is not 
warranted.  See DeLuca, 8 Vet. App. at 202.  Finally, insomuch as 
the Veteran's left hip disability has demonstrated an essentially 
similar degrees of impairment during the pendency of this appeal, 
a staged rating in excess of that already assigned is not 
warranted at the present time.  See Fenderson, 12 Vet. App. at 
119.

In conclusion, the evidence of record supports the award of a 20 
percent staged disability rating effective April 16, 2009, for 
degenerative joint disease of the left hip.  As a preponderance 
of the evidence is against the award of an initial rating in 
excess of 20 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

E.  Right knee

The Veteran's degenerative joint disease of the right knee is 
currently rated as 10 percent disabling under Diagnostic Codes 
5010-5252.  As noted above, Diagnostic Code 5010 refers to 
traumatic arthritis, and in turn makes reference to Diagnostic 
Code 5003, for degenerative arthritis.  

Limitation of motion of the knee is evaluated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned for flexion limited to 45 degrees, a 20 
percent rating is assigned for flexion limited to 30 degrees, and 
a 30 percent rating is assigned for flexion limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, a 10 percent rating 
will be assigned for extension of the knee limited to 10 degrees, 
a 20 percent rating is assigned for extension limited to 15 
degrees, a 30 percent rating for limitation to 20 degrees, and a 
40 percent rating for limitation to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2009).  The Board notes that 
on September 17, 2004, the VA General Counsel issued General 
Counsel Opinion (VAOPGCPREC) 9-2004, which held that a Veteran 
can receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint.  

Diagnostic Code 5257, for other impairment of the knee 
characterized by recurrent subluxation or lateral instability, 
provides a 10 percent rating for slight knee impairment, a 20 
percent rating for moderate impairment, and a 30 percent rating 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  The Board is also cognizant of VAOPGCPREC 23-97, which 
holds that in certain cases where the Veteran has both limitation 
of motion and instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 38 C.F.R. 
§ 4.14, the regulation against pyramiding.

Upon receipt of his July 2003 claim, the Veteran was afforded a 
VA orthopedic examination in October 2003.  He reported his 
involvement in a serious motor vehicle accident during military 
service in 1954, resulting in multiple orthopedic injuries, 
including his knees.  He reported recurrent bilateral knee pain 
since the accident, left worse than right, but no history of 
surgery.  His knees occasionally locked, but did not buckle.  On 
physical examination, the Veteran had mild crepitus in the right 
knee and none in the left.  He was able to do deep knee bends.  
His knees were without warmth, swelling, or effusions.  He did 
not use knee supports.  Flexion was to 140 degrees and extension 
to 0 degrees, both bilaterally.  Pain was reported with motion, 
and resulted in approximately 20 degrees of additional limitation 
of flexion in each knee, according to the examiner's estimation.  
Medial and lateral collateral ligaments were stable bilaterally.  
Lachmann's and McMurray's tests were negative bilaterally.  X-
rays of the right and left knees confirmed mild degenerative 
joint disease in both knees.  Extensive enthesopathy with 
extensive spurring were visible on the right, and moderate 
enthesopathy with chondrocalcinosis were visible on the left.  

The Veteran was seen by VA on an outpatient basis in January 2009 
for pain of multiple joints, including both knees.  He described 
his pain as longstanding, and stated he used ibuprofen for it.  

Another VA orthopedic examination was afforded the Veteran in 
April 2009.  He reported pain since his knee injury in service, 
with current complaints of locking, stiffness, swelling, and 
instability.  He also reported a history of surgery on both 
knees, dates unknown.  On physical examination the Veteran walked 
with a limp, but did not require an assistance device.  The knees 
displayed minimal swelling and mild point tenderness, but some 
effusion was noted.  They were without instability to valgus and 
varus stresses, and Lachmann's and drawer's tests were all 
negative.  Flexion was to 115 degrees on the right, with pain at 
110 degrees, and was reduced to 110 degrees with use.  Extension 
was to 18 degrees with pain at 20 degrees, and was reduced to 20 
degrees with use.  Flexion was to 110 degrees on the left, with 
pain at 90 degrees, and remained to 110 degrees with use.  
Extension was to 10 degrees with pain at 12 degrees, and was 
reduced to 20 degrees with use.  X-rays confirmed severe 
degenerative changes on the right and moderate to severe 
degenerative changes on the left.  

Most recently, the Veteran was afforded a VA orthopedic 
examination in January 2010.  He reported pain, stiffness, and 
weakness of both knees, without giving way, incoordination, 
dislocation, subluxation, or instability.  His gait was 
characterized as unsteady and debilitated, with a very flexed 
posture.  However, the Veteran was able to walk without the use 
of assistance devices.  On physical examination, the Veteran's 
knees displayed crepitus and guarding of movement.  No 
instability or abnormality was noted, however.  Range of motion 
testing reflected flexion to 105 degrees on the right, with 
extension to 10 degrees.  Flexion was to 115 degrees on the left, 
with extension to 20 degrees.  No additional limitation of motion 
was noted with repetitive motion.  X-rays confirmed degenerative 
changes in both knees.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent for the Veteran's degenerative joint 
disease of the right knee prior to April 16, 2009.  Considering 
first the diagnostic criteria for limitation of motion of the 
knee joint, the Veteran has not displayed limitation of either 
flexion or extension which would support a disability rating in 
excess of 10 percent during this time period.  According to the 
October 2003 VA examination report, he had extension to 0 degrees 
and flexion to 140 degrees.  Neither finding supports an initial 
rating in excess of the 10 percent assigned for this time period, 
as neither finding supports a compensable rating under Diagnostic 
Codes 5260 or 5261.  As the evidence does not support compensable 
ratings under either Code for limitation of flexion or extension, 
the Board need not consider entitlement to separate ratings prior 
to April 16, 2009, for limitation of both flexion and extension 
pursuant to VAOPGCPREC 9-2004.  

On VA examination in April 2009, however, the Veteran displayed 
extension of the right knee limited to 20 degrees after use.  
Pursuant to Diagnostic Code 5261, a 30 percent rating is 
warranted for such limitation of motion.  Therefore, affording 
the Veteran the benefit of the doubt, the Board finds a 30 
percent disability rating effective April 16, 2009, the date of 
the VA examination which demonstrated such impairment, is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7 (2009).  

The Board also finds the preponderance of the evidence to be 
against an initial rating in excess of 30 percent after April 16, 
2009, as the Veteran did not display either limitation of flexion 
or extension which would support a higher disability rating.  As 
discussed above, the Veteran has been awarded a 30 percent rating 
for this time period based on limitation of extension of the 
right knee.  During the same time period, his flexion was to at 
least 110 degrees, a finding which does not support a compensable 
rating under Diagnostic Code 5260.  Therefore, a separate 
compensable rating for limitation of flexion, pursuant to 
VAOPGCPREC 9-2004, is not warranted.  While the Veteran reports 
additional impairment due to such factors as pain, pain on use, 
fatigability, and weakness, no examiner has expressed such 
impairment in terms of additional limitation of motion which 
would further reduce his right knee range of motion; thus, an 
increased rating based on these factors is not warranted.  See 
DeLuca, 8 Vet. App. at 202.  Additionally, a separate rating is 
not warranted under Diagnostic Code 5257, as the evidence does 
not suggest instability or subluxation associated with his right 
knee disorder.  Evaluation of the Veteran's knee disability under 
other diagnostic criteria is also not warranted, as he has not 
displayed ankylosis of the knee joint, or impairment of the tibia 
of fibula.  Finally, insomuch as the Veteran's right knee 
disability has demonstrated an essentially similar degrees of 
impairment during the pendency of this appeal, a staged rating in 
excess of that already assigned is not warranted at the present 
time.  See Fenderson, 12 Vet. App. at 119.  

In conclusion, the evidence of record supports the award of a 30 
percent staged disability rating effective April 16, 2009, for 
degenerative joint disease of the right knee.  As a preponderance 
of the evidence is against the award of an initial rating in 
excess of 30 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

F.  Left knee

The Veteran's degenerative joint disease of the left knee is 
currently rated as 30 percent disabling under Diagnostic Codes 
5010-5252.  Prior to April 16, 2009, this disability was rated as 
10 percent disabling.  The general criteria for the evaluation of 
knee disabilities have already been noted above and need not be 
repeated here.  As also noted above, the Veteran has been 
afforded multiple VA examinations of his knees, and those 
findings have already been discussed in detail within this 
decision.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent prior to April 16, 2009, and in excess of 
30 percent thereafter, for his degenerative joint disease of the 
left knee.  Considering first the diagnostic criteria for 
limitation of motion of the knee joint, the Veteran has not 
displayed limitation of either flexion or extension which would 
support a disability rating in excess of 10 percent prior to 
April 16, 2009.  According to the October 2004, VA examination 
reports, he had extension to 0 degrees and flexion to 140 
degrees.  Neither finding supports an initial rating in excess of 
the 10 percent assigned for this time period as neither finding 
supports a compensable rating under Diagnostic Codes 5260 or 
5261.  As the evidence does not support compensable ratings under 
either Code for limitation of flexion or extension, the Board 
need not consider entitlement to separate ratings prior to April 
16, 2009, for limitation of both flexion and extension, pursuant 
to VAOPGCPREC 9-2004.  

On VA examination in April 2009, however, the Veteran displayed 
extension of the left knee limited to 20 degrees after use.  
Pursuant to Diagnostic Code 5261, a 30 percent rating has already 
been assigned by the RO for such limitation of motion.  The Board 
further finds the preponderance of the evidence to be against an 
initial rating in excess of 30 percent after April 16, 2009, as 
the Veteran did not display either limitation of flexion or 
extension which would support a higher disability rating.  As 
discussed above, the Veteran has been awarded a 30 percent rating 
for this time period based on limitation of extension of the left 
knee.  During the same time period, his flexion was to at least 
110 degrees, a finding which does not support a compensable 
rating under Diagnostic Code 5260.  Therefore, a separate 
compensable rating for limitation of flexion, pursuant to 
VAOPGCPREC 9-2004, is not warranted.  The Veteran reports 
additional impairment due to such factors as pain, pain on use, 
fatigability, and weakness, no examiner has expressed such 
impairment in terms of additional limitation of motion which 
would further reduce his left knee range of motion; thus, an 
increased rating based on these factors is not warranted.  See 
DeLuca, 8 Vet. App. at 202.  Additionally, a separate rating is 
not warranted under Diagnostic Code 5257, as the evidence does 
not suggest instability or subluxation associated with his left 
knee disorder.  Evaluation of the Veteran's knee disability under 
other diagnostic criteria is also not warranted, as he has not 
displayed ankylosis of the knee joint, or impairment of the tibia 
of fibula.  Finally, insomuch as the Veteran's left knee 
disability has demonstrated an essentially similar degrees of 
impairment during the pendency of this appeal, a staged rating in 
excess of that already assigned is not warranted at the present 
time.  See Fenderson, 12 Vet. App. at 119.  At no time during the 
pendency of this appeal did the Veteran's left knee disability 
more closely approximate the criteria for a higher rating.  

In conclusion, the preponderance of the evidence is against an 
initial rating in excess of 10 percent prior to April 16, 2009, 
and in excess of 30 percent thereafter, for degenerative joint 
disease of the left knee.  As a preponderance of the evidence is 
against the award of an increased initial rating, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

G.  Sternum

The Veteran's service-connected sternum disability is currently 
rated as noncompensable under Diagnostic Codes 5399-5321.  
Diagnostic Code 5321 is used in rating injuries to Muscle Group 
XXI.  The muscles involved in MG XXI include the muscles of 
respiration, thoracic muscle group.  Muscle disability under this 
provision for the non-dominant group is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe (20 
percent), and severe (30 percent).  

A VA orthopedic examination was afforded the Veteran in April 
2009.  He reported a history of pain of the neck, sternum, and 
ribs following his in-service motor vehicle accident in 1954.  On 
objective examination the Veteran had prominence of the sternum 
and slight deviation of the thyroid cartridge.  Tenderness of the 
sternum ribs and thyroid cartilage was noted.  The sternum was 
within normal limits on X-ray examination.  

More recently, the Veteran was afforded VA examination in January 
2010.  He reported chronic pain and tenderness of the chest and 
sternum area.  He also reported some problems swallowing, 
requiring water with his food to "flush it down."  On physical 
examination some deviation of the thyroid cartilage was observed.  
No related physical impairment was noted.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
compensable initial rating for sternum tenderness, 
costochondritis, and/or Tietze's syndrome.  According to the 
various VA examinations of record, the Veteran has little to no 
functional impairment related to this disability.  His reported 
symptoms are limited to some tenderness of the upper chest area, 
and while he has reported some difficulty swallowing, this 
symptom has not affected his overall health or state of 
nutrition.  As discussed above, Muscle Group XXI involves muscles 
used in respiration.  In the present case, the Veteran is not 
shown to have any significant respiratory impairment related to 
this injury.  In the absence of any objective impairment related 
to this disability, a compensable initial rating is not 
warranted.  See 38 C.F.R. § 4.31 (2009).  Finally, insomuch as 
the Veteran's sternum disability has demonstrated an essentially 
similar degrees of impairment during the pendency of this appeal, 
a staged rating is not warranted at the present time.  See 
Fenderson, 12 Vet. App. at 119.  At no time during the pendency 
of this appeal did the Veteran's sternum disability more closely 
approximate the criteria for a higher rating.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for sternum tenderness, 
costochondritis, and/or Tietze's syndrome.  As a preponderance of 
the evidence is against the award of an increased initial rating, 
the benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

III.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes the 
Veteran is retired, and has not required recent or extended 
hospitalization for his service-connected disabilities during the 
pendency of this appeal.  Additionally, no examiner has stated 
the Veteran's service-connected disabilities, in and of 
themselves, cause any marked interference with employment.  In 
short, the rating criteria contemplate not only his symptoms but 
the severity of his disabilities.  The Board does not find that 
the schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities at issue.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
glenohumeral and acromioclavicular degenerative joint disease of 
the left shoulder, claimed as bursitis, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right ankle and foot is denied.  

Entitlement to an initial rating of 20 percent but no greater, 
effective April 16, 2009, for degenerative joint disease of the 
right hip is granted.  

Entitlement to an initial rating of 20 percent but no greater, 
effective April 16, 2009, for degenerative joint disease of the 
left hip is granted.  

Entitlement to an initial rating of 30 percent but no greater, 
effective April 16, 2009, for degenerative joint disease of the 
right knee is granted.  

Entitlement to an initial rating in excess of 10 percent prior to 
April 16, 2009, and in excess of 30 percent thereafter, for 
degenerative joint disease of the left knee is denied.  

Entitlement to a compensable initial rating for sternum 
tenderness, costochondritis, and/or Tietze's syndrome is denied.  



REMAND

The Veteran seeks an increased initial rating for his spondylosis 
with degenerative disc disease of the lumbosacral spine.  
Effective September 26, 2003, VA revised the criteria for the 
evaluation of diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or 
regulatory provisions, however, may not be applied to any time 
period before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  The former rating 
criteria were listed at 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
95.  

Because the Veteran's initial service connection claim for his 
low back disability was filed in July 2003, prior to the 
regulatory change, both the prior and revised diagnostic criteria 
apply.  Id.  Review of the record, however, does not indicate the 
Veteran was either afforded a copy of the prior rating criteria, 
or provided adjudication of his claim under such criteria.  
Because such consideration was not provided by the RO, the agency 
of original jurisdiction, this issue must be remanded prior to 
any final adjudication by the Board.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran and his representative a 
copy of the diagnostic criteria for spinal 
disabilities which were in effect prior to 
September 26, 2003 (38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-95).  After undertaking 
any additional development deemed 
appropriate, and giving the appellant full 
opportunity to supplement the record, 
adjudicate the Veteran's pending initial 
rating claim for a low back disability in 
light of both the prior and revised criteria 
for spinal disabilities.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
be afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


